DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on August 12, 2022 is acknowledged.
Drawings
The drawings are objected to because of the following informalities:
(a) UE in Figure 10 is not in the specification.  Please add to the specification or delete from the drawing.

    PNG
    media_image1.png
    653
    769
    media_image1.png
    Greyscale

(b) PX is not the drawings.  See applicants’ specification, page 26, paragraph 105, line 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 3, line 3: Change “relate” to “relating”.
Page 9, paragraph 54, line 3: Change “elements” to “element’s”.
Page 12, paragraph 65, line 10: Change “FIG. 3” to either “FIG. 2” or “FIG. 3A”.  There is no Figure 3.
Page 20, paragraph 86, line 6: Change “top surface and the bottom surface” to “bottom surface and the top surface”.  Applicants refer to CL1-P and CL2-P are being respectively disposed on the top and bottom surface, but CL1-P is disposed on the bottom surface and CL2-P is disposed on the top surface.
Page 29, paragraph 118, line 11: Change “pattering” to “patterning”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mizumura, U.S. Pat. Pub. No. 2015/0246416, Figures 1-4B.
Mizumura, Figures 1-2B:

    PNG
    media_image2.png
    392
    472
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    562
    354
    media_image3.png
    Greyscale


Mizumura, Figures 3A-4B:

    PNG
    media_image4.png
    367
    387
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    321
    443
    media_image5.png
    Greyscale

Regarding claim 1: Mizumura Figures 1-4B disclose a mask having a plurality of cell areas (unnumbered), each of which has a plurality of through-portions (1) defined therein, the mask comprising: a mask film (6) comprising a polymer; and a conductive layer (3) disposed on at least one surface of the mask film (6) and comprising conductive metal or a conductive metal oxide.  Mizumura specification ¶¶ 19-30.
Regarding claim 2, which depends from claim 1: Mizumura discloses the mask film comprises polyimide (PI).  Id. ¶ 23.
Regarding claim 3, which depends from claim 1: Mizumura discloses the conductive layer (3) comprises at least one of the conductive metal such as nickel (Ni), gold (Au), titanium (Ti), or molybdenum (Mo), or the conductive metal oxide such as an indium tin oxide (ITO) or an indium zinc oxide (IZO).  Id. (nickel).
Regarding claim 6, which depends from claim 1: Mizumura discloses the mask film (6) has a thickness of 10-50 µm, which overlaps the claimed range of about 3 µm to about 50 µm.  Id.
Regarding claim 8, which depends from claim 1: Mizumura discloses the mask film (6) has a plate shape which is parallel to a first direction and a second direction crossing the first direction, and the plurality of cell areas (unnumbered) are arranged spaced apart from each other in the first direction and the second direction.  See Mizumura Figure 2A.
Regarding claim 11: Mizumura Figures 1-4B disclose a method of manufacturing a mask, the method comprising: forming a mask film part using a polymer resin (6); forming a preliminary conductive layer (8) on at least one surface of the mask film part (6); and forming a pattern of a plurality of through-portions (1) in the mask film part (6) on which the preliminary conductive layer (8) is formed.  Mizumura specification ¶¶ 19-30.
Regarding claim 12, which depends from claim 11: Mizumura discloses the polymer resin comprises polyimide (PI).  Id. ¶ 23.
Regarding claim 15, which depends from claim 11: Mizumura discloses the forming of the pattern of the plurality of through-portions (1) comprises: a first etching process (wet etching) of etching the preliminary conductive layer (8); and a second etching process (laser) of etching the mask film part (6).  Id. ¶¶ 25, 30.
Regarding claim 16, which depends from claim 11: Mizumura discloses the forming of the preliminary conductive layer (8) is performed by depositing at least one of a conductive metal such as nickel (Ni), gold (Au), titanium (Ti), or molybdenum (Mo), or a conductive metal oxide such as an indium tin oxide 4 (ITO) or an indium zinc oxide (IZO).  Id. ¶ 23 (nickel).
Regarding claim 17, which depends from claim 11: Mizumura discloses the mask film part (6) is formed into a plate shape which is parallel to a first direction and a second direction crossing the first direction, and the preliminary conductive layer (8) is formed to overlap an entire surface of the mask film part (6).  See Mizumura Figures 2A, 2B.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vazan, U.S. Pat. Pub. No. 2018/0340252, Figures 2A and 10-11F.
Vazan, Figures 2A, 10:

    PNG
    media_image6.png
    287
    456
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    313
    488
    media_image7.png
    Greyscale


Vazan, Figures 11A-11F:

    PNG
    media_image8.png
    359
    497
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    360
    490
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    345
    492
    media_image10.png
    Greyscale

Regarding claim 1: Vazan Figures 2A and 10-11F disclose a mask (122) having a plurality of cell areas, each of which has a plurality of through-portions defined therein, the mask (122) comprising: a mask film (126) comprising a polymer; and a conductive layer (127) disposed on at least one surface of the mask film (126) and comprising conductive metal or a conductive metal oxide.  Vazan specification ¶¶ 57, 60, 92-107.
Regarding claim 3, which depends from 1: Vazan discloses that the conductive layer (127) comprises at least one of the conductive metal such as nickel (Ni), gold (Au), titanium (Ti), or molybdenum (Mo), or the conductive metal oxide such as an indium tin oxide (ITO) or an indium zinc oxide (IZO).  Id. ¶ 106 (gold, conductive metal oxides).
Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishida, U.S. Pat. Pub. No. 2019/0044070, Figures 3(a), 3(b), and 8.
Nishida, Figures 3(a), 3(b), and 8:

    PNG
    media_image11.png
    342
    361
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    341
    339
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    197
    392
    media_image13.png
    Greyscale

Regarding claim 1: Nishida Figure 8, which incorporated by reference Nishida Figures 3(a) and 3(b), discloses a mask (301) having a plurality (U) of cell areas (13), each of which has a plurality of through-portions (13) defined therein, the mask (301) comprising: a mask film (10) comprising a polymer; and a conductive layer (20) disposed on at least one surface of the mask film (10) and comprising conductive metal or a conductive metal oxide.  Nishida specification ¶¶ 97, 98, 105, 129.  To the extent that Figures 3(a) and 3(b) are not incorporated by reference in Figure 8, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Figure 3(a) and Figure 3(b) design to make Figure 8 because Figures 3(a) and Figure 3(b) show the design of an individual unit (U) that is shown in Figure 8.
Regarding claim 2, which depends from claim 1: Nishida discloses that the mask film (10) comprises polyimide (PI).  Id. ¶ 78.
Regarding claim 3, which depends from claim 1: Nishida discloses that the conductive layer comprises at least one of the conductive metal such as nickel (Ni), gold (Au), titanium (Ti), or molybdenum (Mo), or the conductive metal oxide such as an indium tin oxide (ITO) or an indium zinc oxide (IZO).  Id. ¶ 83 (nickel).
Regarding claim 6, which depends from claim 1: Nishida discloses that the mask film has a thickness of 3-25 µm, id. ¶ 79, which overlaps the claimed thickness of about 3 µm to about 50 µm.
Regarding claim 8, which depends from claim 1: Nishida discloses that the mask film (10) has a plate shape which is parallel to a first direction and a second direction crossing the first direction, and the plurality (U) of cell areas are arranged spaced apart from each other in the first direction and the second direction.
Regarding claim 9, which depends from claim 8: Nishida discloses that the mask has extension areas (unnumbered) that surround each of the plurality (U) of cell areas, wherein the plurality (U) of cell areas are connected to each other by the extension areas.  See Nishida Figure 8.
Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ochi, U.S. Pat. Pub. No. 2018/0009190, Figures 1A-2B, with evidence from Litoshenko, U.S. Pat. Pub. No. 2019/0126406.
Ochi, Figures 1A, 1B, 2A, 2B:

    PNG
    media_image14.png
    383
    385
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    371
    166
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    355
    482
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    186
    459
    media_image17.png
    Greyscale

Regarding claim 1: Ochi Figures 1A-2B disclose a mask (1) having a plurality of cell areas (at divided films 2A, 2B), each of which has a plurality of through-portions ( 4, 5) defined therein, the mask (1) comprising: a mask film (2) comprising a polymer; and a conductive layer (3) disposed on at least one surface of the mask film (2) and comprising conductive metal or a conductive metal oxide.  Ochi specification ¶¶ 60-83.  Litoshenko discloses that Invar is an iron-nickel alloy.  Litoshenko specification ¶ 53.
Regarding claim 2, which depends from claim 1: Ochi discloses the mask film (2) comprises polyimide (PI).  Ochi specification ¶ 63. 
Regarding claim 3, which depends from claim 1: Ochi discloses the conductive layer (4) comprises at least one of the conductive metal such as nickel (Ni), gold (Au), titanium (Ti), or molybdenum (Mo), or the conductive metal oxide such as an indium tin oxide (ITO) or an indium zinc oxide (IZO).  Id. ¶ 62 (Invar); Litoshenko specification ¶ 53 (Invar is an iron-nickel alloy).
Regarding claim 8, which depends from claim 1: Ochi discloses that the mask film (2) has a plate shape which is parallel to a first direction and a second direction crossing the first direction, and the plurality of cell areas (at 2A, 2B) are arranged spaced apart from each other in the first direction and the second direction.  See id. ¶¶ 67, 94.
Regarding claim 9, which depends from claim 8: Ochi discloses that the mask (1) has extension areas (unnumbered, at gap (9)) that surround each of the plurality of cell areas (at 2A, 2B), wherein the plurality of cell areas (at 2A, 2B) are connected to each other by the extension areas.  Id. ¶¶ 67, 68.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vazan, Figures 2A and 10-11F, and further in view of Mizumura.
Regarding claim 2, which depends from claim 1: Vazan does not disclose that the polymer of the mask film (126) comprises polyimide.  
Mizumura, directed to similar subject matter, discloses the mask film comprises polyimide (PI).  Id. ¶ 23.  One having ordinary skill int the art at a time before the effective filing date would be motivated to use a polymer resin in Vazan because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 11: Vazan Figures 2A and 10-11F disclose a method of manufacturing a mask (122), the method comprising: forming a mask film part (126) using a polymer; forming a preliminary conductive layer (127) on at least one surface of the mask film part (126); and forming a pattern of a plurality of through-portions in the mask film part (126) on which the preliminary conductive layer (127) is formed.  Vazan specification ¶¶ 57, 60, 92-107.  Vazan does not disclose that the polymer is a polymer resin.
Mizumura, directed to similar subject matter, discloses that the mask film part is formed using a polymer resin.  Mizumura specification ¶ 23.  One having ordinary skill int the art at a time before the effective filing date would be motivated to use a polymer resin in Vazan because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 12, which depends from claim 11: Mizumura discloses that the polymer resin comprises polyimide (PI).  Id.
Regarding claim 16, which depends from claim 11: The combination discloses the forming of the preliminary conductive layer (Vazan 127, Mizumura 3) is performed by depositing at least one of a conductive metal such as nickel (Ni), gold (Au), titanium (Ti), or molybdenum (Mo), or a conductive metal oxide such as an indium tin oxide (ITO) or an indium zinc oxide (IZO).  Vazan specification ¶ 106 (gold, conductive metal oxides); Mizumura specification ¶ 23.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vazan.
Regarding claim 7, which depends from claim 1: Vazan discloses that the conductive layer (127) has a thickness of about 10 Angstroms to 5 microns, id. ¶ 106, which overlaps the claimed range of 3 nm to about 5 µm.  MPEP § 2144.05(I).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida.
Regarding claim 7, which depends from claim 1: Nishida discloses that the conductive layer (20 has a thickness of 5 µm or more, id. ¶ 88, which overlaps the claimed range of about 3 nm to about 5 µm.  MPEP § 2144.05(I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi.
Regarding claim 6, which depends from claim 1: Ochi discloses that the mask film (2) has a thickness of about 1 µm to 30 µm, which overlaps the claimed range of 3 µm to about 50 µm.  Id. ¶ 63.  MPEP § 2144.05(I).
Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi, and further in view of Vazan, with evidence from Litoshenko.
Regarding claim 11: Ochi Figures 1A-2B disclose a method of manufacturing a mask, the method comprising: forming a preliminary conductive layer (3); forming a mask film part (2) using a polymer resin on the preliminary conductive layer (3); and forming a pattern of a plurality of through-portions (4, 5) in the mask film part (2) and the preliminary conductive layer (3).  Id. ¶¶ 60-83.  Litoshenko discloses that Invar is an iron-nickel alloy.  Litoshenko specification ¶ 53.  Ochi is silent as to whether the order of formation of the preliminary conductive layer and the mask film can be reversed.
Vazan, directed to similar subject matter, discloses a method of manufacturing a mask (122), the method comprising: forming a mask film part (126) using a polymer; forming a preliminary conductive layer (127) on at least one surface of the mask film part (126).  Vazan specification ¶¶ ¶¶ 57, 60, 92-107.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Ochi to use the Vazan steps because Vazan shows an alternate way to make the preliminary mask before etching the apertures.  Once combined, the combination discloses forming a mask film part using a polymer resin; forming a preliminary conductive layer on at least one surface of the mask film part; and forming a pattern of a plurality of through-portions in the mask film part on which the preliminary conductive layer is formed. 
Regarding claim 12, which depends from claim 11: Ochi discloses the polymer resin comprises polyimide (PI).  Id. ¶ 63.
Regarding claim 14, which depends from claim 11: Ochi discloses the forming of the pattern of the plurality of through-portions (4, 5) comprises patterning the preliminary conductive layer (3) and the mask film part (2) using laser.  Id. ¶¶ 81, 82.
Regarding claim 16, which depends from claim 11: Ochi discloses the forming of the preliminary conductive layer (3) is performed by depositing at least one of a conductive metal such as nickel (Ni), gold (Au), titanium (Ti), or molybdenum (Mo), or a conductive metal oxide such as an indium tin oxide (ITO) or an indium zinc oxide (IZO).  Id. ¶ 62 (Invar); Litoshenko specification ¶ 53 (Invar is an iron-nickel alloy).

Allowable Subject Matter
Claims 4, 5, 10, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “the conductive layer covers each of a top surface and a bottom surface of the mask film”, in combination with the remaining limitations of the claim.
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “the conductive layer comprises a first conductive layer disposed on a top surface of the mask film and a second conductive layer disposed on a bottom surface of the mask film”, in combination with the remaining limitations of the claim.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “an additional mask film which comprises the polymer and is disposed spaced apart from the mask film with the conductive layer therebetween”, in combination with the remaining limitations of the claim.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “the forming of the preliminary conductive layer comprises: forming a first preliminary conductive layer on a carrier substrate using a first conductive material before the forming of the mask film part; and forming a second preliminary conductive layer on the mask film part using a second conductive material after the forming of the mask film part”, in combination with the remaining limitations of the claim.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “before the forming of the pattern of the plurality of through-portions, forming an additional mask film part on the preliminary conductive layer using the polymer resin”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897